DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 6 of Applicant’s Response, filed 04/30/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections have been withdrawn. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding the novelty/non-obviousness of claim 1 (and its dependents), Examiner respectfully notes that the claim is novel/non-obvious over the prior art since no reasonable combination of references could be said, in the context of the systems and methods for providing dynamic pricing models recited, to also teach or suggest the concept of beginning a timer when a user code is scanned to gain access to a parking event, the expiration of which triggers the system to determine that the user is parked, which thereafter triggers the steps performed by the targeted promotions engine.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeffrey et al., "Smart Parking System using Wireless Sensor Networks", SENSORCOMM 2012: The Sixth International Conference on Sensor Technologies and Applications, 306, 311; hereinafter “Jeffrey”)
Jeffrey generally teaches a Smart Parking System which uses wireless sensor networks, and further teaches a timer which determines whether a user has parked at a facility based on duration of location in a given spot, but is silent as to the determination as to beginning a timer when a user has scanned a code in order to determine that the user has parked which triggers the targeted promotion engine as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMMETT K. WALSH/Examiner, Art Unit 3628